DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/12/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  With regards to claim 16, applicant recites “at least partially electrically conductive housing” in line 3.  How does this housing relate to the housing disclosed in line 5 of claim 1? 

 With regards to claim 16, applicant recites “at least a second conductive busbar” in line 5.  How does this second conductive busbar relate to the second conductive busbars disclosed in line 6 of claim 1?
 With regards to claim 16, applicant recites “at least two ferrite cores” in line 6.  How do these ferrite cores relate to the first and second ferrite cores disclosed in lines 9 and 11 of claim 1? 
With regards to claim 17, applicant recites “at least one bypass capacitor” in line 3.  How does this at least one bypass capacitor relate to the first and second bypass capacitors disclosed in lines 13 and 15 of claim 1? 
With regards to claim 17, applicant recites “a first spring contact” in line 4.  How does this first spring contact relate to the first spring contact disclosed in line 24 of claim 1?
With regards to claim 17, applicant recites “a second spring contact” in line 4.  How does this second spring contact relate to the second spring contact disclosed in line 24 of claim 1?

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   With regards to claims 1-15, the prior art of record does not disclose or fairly  
the second spring contact provides an electrical connection between the circuit board and the second busbar, wherein the first busbar and the second busbar each are spaced apart from the circuit board, wherein a surface of the first busbar facing the circuit board is minimized and wherein a surface of the second busbar facing the circuit board is minimized.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





February 21, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Stephen E. Jones/Primary Examiner, Art Unit 2843